IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


ABINGTON HEIGHTS SCHOOL DISTRICT, :               No. 118 MAL 2022
                                  :
               Respondent         :
                                  :               Petition for Allowance of Appeal
                                  :               from the Order of the
          v.                      :               Commonwealth Court
                                  :
                                  :
PENNSYLVANIA LABOR RELATIONS      :
BOARD,                            :
                                  :
               Petitioner         :


                                       ORDER



PER CURIAM

      AND NOW, this 27th day of October, 2022, the Petition for Allowance of Appeal is

GRANTED. The issues, as stated by Petitioner, are:


      (1)   Did the District violate its bargaining obligation under the Public Employe
            Relations Act by contracting with Johnson College to teach courses for high
            school credit without bargaining with the exclusive employe representative
            of the District’s teachers?

      (2)   Did the District violate its bargaining obligations under Pennsylvania law,
            where binding Pennsylvania precedent under the Public Employe Relations
            Act recognizes that contracting out any bargaining unit work affects a term
            and condition of employment regardless of whether there is an impact on
            employe wages and hours?

      (3)   Did the District violate its bargaining obligation under the Public Employe
            Relations Act, where Section 15-1525 of the Public School Code does not
            expressly preclude the District’s teachers from teaching dual enrollment
            courses, nor does Section 15-1525 of the Public School Code otherwise
            prohibit the District from bargaining with the exclusive representative of the
            District’s teachers over who is to teach high school credit courses in a dual
            enrollment program?
      Additionally, the parties are directed to provide briefing on the effect that the recent
amendments to 24 P.S. § 15-1525, see Act of July 8, 2022, P.L. 620, No. 55, have on the
above issues.




                                    [118 MAL 2022] - 2